J-S36022-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    KELLI NORMAN RINI, JR.                     :
                                               :
                       Appellant               :       No. 969 WDA 2021

         Appeal from the Judgment of Sentence Entered June 29, 2021
              In the Court of Common Pleas of Allegheny County
             Criminal Division at No(s): CP-02-CR-0004229-2020


BEFORE:      STABILE, J., KING, J., and COLINS, J.*

MEMORANDUM BY KING, J.:                        FILED: NOVEMBER 16, 2022

        Appellant, Kelli Norman Rini, Jr., appeals from the judgment of sentence

entered in the Allegheny County Court of Common Pleas, following his bench

trial conviction for indecent assault.1 We affirm.

        In its opinion, the trial court set forth the relevant facts of this case as

follows:

           On February 8, 2020, the victim in this case and her friend
           went out for a night of drinking in Pittsburgh, Pennsylvania.
           The victim and her friend became intoxicated. The victim
           called Uber to obtain a ride home. The Uber driver arrived
           to pick them up and began driving the victim and her friend
           to the victim’s residence. The Uber driver was [Appellant].
           During the ride home, the victim and her friend began
           arguing. [Appellant] stopped the vehicle and ordered the
           victim’s friend to exit the vehicle. [Appellant] drove the
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   18 Pa.C.S.A. § 3126(a)(4).
J-S36022-22


         victim to her residence. Upon arriving at her residence, the
         victim realized she left her apartment keys in her vehicle
         which she left behind at the drinking establishment.
         [Appellant] ended the Uber ride but took the victim back to
         her vehicle to obtain her apartment keys. [Appellant] then
         transported the victim back to her residence.             At
         approximately 6:15 a.m., the victim and [Appellant] arrived
         at her apartment.      [Appellant] escorted her into the
         apartment and the victim realized she left her phone in
         [Appellant’s] vehicle. [Appellant] offered to retrieve the
         phone. The victim gave [Appellant] her apartment keys so
         [Appellant] could get back into her apartment after
         retrieving the phone. [Appellant] retrieved the phone and
         came back into the victim’s apartment.

         The victim testified that upon entering her apartment, she
         went to bed. She believed she passed out. She awoke to
         [Appellant] using a vibrator on her genital area. She was
         wearing underwear but [Appellant] had pulled the
         underwear to the side and had partially inserted the vibrator
         past her labia and it was forcefully pressing against her
         clitoris. It took the victim a few seconds to realize what had
         occurred and she immediately told [Appellant] to stop. She
         did not know if [Appellant] left right away but she was lying
         on her bed in a fetal position wearing nothing but a shirt and
         panties.

         When the victim woke up the next morning, [Appellant] sent
         her a text message advising that he still had her apartment
         keys and her work badge. The victim sent [Appellant] a text
         message accusing him of touching her while she was asleep.
         [Appellant] responded by admitting that he touched her. He
         further admitted he was “totally wrong” and he apologized
         for touching her. The victim called the police and charges
         were filed against [Appellant].

(Trial Court Opinion, filed 1/18/22, at 2-3) (internal footnote omitted).

      Procedurally, following a bench trial, the court convicted Appellant of

indecent assault—person unconscious. The court sentenced Appellant on June

29, 2021, to 9 to 18 months’ imprisonment, plus three years’ probation.


                                     -2-
J-S36022-22


Appellant timely filed post-sentence motions on July 9, 2021, which the court

denied on July 27, 2021. Appellant filed a timely notice of appeal on August

19, 2021.    That same day, the court ordered Appellant to file a concise

statement of errors complained of on appeal per Pa.R.A.P. 1925(b), and

Appellant complied following the grant of an extension of time.

      Appellant raises three issues for our review:

         Was the verdict against the sufficiency of the evidence?

         Was the verdict against the weight of the evidence?

         Did the court abuse its discretion at sentencing by elevating
         Appellant to “a position of care?”

(Appellant’s Brief at 2).

      After a thorough review of the record, the briefs of the parties, and the

relevant law, we conclude that the trial court properly addressed and disposed

of Appellant’s first and second issues in its opinion. The trial court explained

that the victim did not unequivocally consent to the indecent contact by

Appellant, and there was sufficient evidence to demonstrate that the victim

was unaware that she was being touched by Appellant in the manner she

described at trial. Upon realizing that Appellant was touching her, the victim

told Appellant to stop. Appellant admitted that he touched the victim and

apologized the next day for having touched her. The court found the victim’s

trial testimony credible.   More specifically, the court indicated that the

evidence showed Appellant touched the victim’s genitals with a vibrator while

she was unaware that conduct was occurring, and the obvious purpose of the

                                     -3-
J-S36022-22


touching was to arouse or sexually gratify Appellant or the victim. Further,

the court indicated that the Commonwealth produced credible, competent,

and reliable evidence to establish each element of the indecent assault

subsection at issue. The court did not find the verdict to shock any rational

sense of justice such that it was against the weight of the evidence. (See

Trial Court Opinion at 3-7). We agree with the court’s sound analysis and

affirm Appellant’s first and second issues based on the trial court’s opinion.

      In his third issue, Appellant challenges the discretionary aspects of his

sentence.   Preliminarily, we observe that challenges to the discretionary

aspects of sentencing do not entitle an appellant to an appeal as of right.

Commonwealth v. Anderson, 830 A.2d 1013 (Pa.Super. 2003). Prior to

reaching the merits of a discretionary sentencing issue:

         [W]e conduct a four-part analysis to determine: (1) whether
         appellant has filed a timely notice of appeal, see Pa.R.A.P.
         902 and 903; (2) whether the issue was properly preserved
         at sentencing or in a motion to reconsider and modify
         sentence, see Pa.R.Crim.P. [720]; (3) whether appellant’s
         brief has a fatal defect, Pa.R.A.P. 2119(f); and (4) whether
         there is a substantial question that the sentence appealed
         from is not appropriate under the Sentencing Code, 42
         Pa.C.S.A. § 9781(b).

Commonwealth v. Evans, 901 A.2d 528, 533 (Pa.Super. 2006), appeal

denied, 589 Pa. 727, 909 A.2d 303 (2006) (internal citations omitted).

      When appealing the discretionary aspects of a sentence, an appellant

must invoke the appellate court’s jurisdiction by, inter alia, including in his

brief a separate concise statement demonstrating that there is a substantial


                                     -4-
J-S36022-22


question as to the appropriateness of the sentence under the Sentencing

Code. Commonwealth v. Mouzon, 571 Pa. 419, 425-26, 812 A.2d 617,

621-22 (2002); Pa.R.A.P. 2119(f). “The determination of what constitutes a

substantial question must be evaluated on a case-by-case basis.” Anderson,

supra at 1013.     A substantial question exists “only when the appellant

advances a colorable argument that the sentencing judge’s actions were

either: (1) inconsistent with a specific provision of the Sentencing Code; or

(2) contrary to the fundamental norms which underlie the sentencing

process.” Commonwealth v. Brown, 741 A.2d 726, 735 (Pa.Super. 1999)

(en banc), appeal denied, 567 Pa. 755, 790 A.2d 1013 (2001).

     Instantly, Appellant did not include the requisite Rule 2119(f) statement

in his appellate brief. The Commonwealth objects to this deficiency. (See

Commonwealth’s Brief at 9, 19).        Appellant’s failure to include the Rule

2119(f) statement renders his sentencing challenge waived on appeal. See

Commonwealth v. Griffin, 149 A.3d 349 (Pa.Super. 2016), aff’d, 652 Pa.

127, 207 A.3d 827 (2019) (stating if appellant fails to include Rule 2119(f)

statement and Commonwealth objects, appellant has waived discretionary

aspects of sentencing challenge). Accordingly, we affirm.

     Judgment of sentence affirmed.

     Judge Stabile joins this memorandum.

     Judge Colins notes his dissent.




                                    -5-
J-S36022-22


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/16/2022




                          -6-
                                                                   Circulated 11/03/2022 10:20 AM



                       Allegheny County - Department of Court Records
                            Criminal Division -Filings Information


County caseID:CP-02-CR-0004229-2020(OPINION)
Case Description: COMMONWEALTH OF PENNSYLVANIA v. LNAME RINI
Official Docket Entry, Sort By Document Number Ascending


Document       Title/Entry                                                   Filing Date
Number


1              OPINION                                                       01/18/2022




                                              (Index Page- 1)
                                                    I - OPINION




      IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY, PENNSYLVANIA
                                    CRIMINAL DIVISION



                                                                     uHIGINAL
                                                                      !.';riminal Division
COMMONWEALTH OF PENNSYLVANIA                                       ;ear, O₹ Court Records
                                                                     1i-•r141 i1V ominty, PA
                                                                                           ,

       VS.                                             CC No. 2020-04229


KELLY NORMAN RINI

              Defendant.


                                     OPINION


Mariani, J.

       This is adirect appeal wherein the defendant, Kelly Norman Rini, appeals from

the judgment of sentence of June 29, 2021 which became final on July 27, 2021 when

post-sentencing motions were denied. Germane to this appeal, after anon-jury trial, this

Court found the defendant guilty of Indecent Assault and not guilty of Involuntary

Deviate Sexual Intercourse. This Court sentenced the defendant to a period of

incarceration of not less than nine months nor more than 18 months followed by aterm of

three years' probation.    The defendant challenges the convictions as set forth in the

Concise Statement of Matters Complainted of on Appeal alleging that the evidence was

legally insufficient to convict him, the verdict was against the weight of the evidence and

that this Court's sentence was manifestly excessive.




        The facts of record adduced in this case are as follows:
           On February 8, 2020, the victim in this case and her friend went out for anight of

drinking in Pittsburgh, Pennsylvania. The victim and her friend became intoxicated. The

victim called Uber to obtain aride home'.              The Uber driver arrived to pick them up and

began driving the victim and her friend to the victim's residence.             The Uber driver was

the defendant.        During the ride home, the victim and her friend began arguing.            The

defendant stopped the vehicle and ordered the victim's friend to exit the vehicle. The

defendant drove the victim to her residence. Upon arriving at her residence, the victim

realized she left her apartment keys in her vehicle which she left behind at the drinking

establishment.          The defendant ended the Uber ride but took the victim back to her

vehicle to obtain her apartment keys. The defendant then transported the victim back to

her residence.        At approximately 6:15 a.m., the victim and the defendant arrived at her

apartment. The defendant escorted her into the apartment and the victim realized she left

her phone in the defendant's vehicle.              The defendant offered to retrieve the phone. The

victim gave the defendant her apartment keys so the defendant could get back into her

apartment after retrieving the phone. The defendant retrieved the phone and came back

into the victim's apartment.




            The victim testified that upon entering her apartment, she went to bed.              She

believed she passed out.              She awoke to the defendant using avibrator on her genital area.

 She was wearing underwear but the defendant had pulled the underwear to the side and

had partially inserted the vibrator past her labia and it was forcefully pressing against her

 clitoris.       It took the victim a few seconds to realize what had occurred and she




 1   Uber is aprivate taxi service.



                                                        2
immediately told the defendant to stop. She did not know if the defendant left right away

but she was lying on her bed in afetal position wearing nothing but ashirt and panties.




       When the victim woke up the next morning, the defendant sent her atext message

advising that he still had her apartment keys and her work badge.     The victim sent the

defendant a text message accusing him of touching her while she was asleep.           The

defendant responded by admitting that he touched her.        He further admitted he was

"totally wrong" and he apologized for touching her.      The victim called the police and

charges were filed against the defendant.




       The defendant first claims that the evidence was legally insufficient to convict

him. The standard of review for sufficiency of the evidence claims is well settled:




               the standard we apply in reviewing the sufficiency of the
               evidence is whether viewing all the evidence admitted at
               trial in the light most favorable to the verdict winner, there
               is sufficient evidence to enable the fact-finder to find every
               element of the crime beyond a reasonable doubt. In
               applying the above test, we may not weigh the evidence
               and substitute our judgment for the fact-finder. In addition,
               we note that the facts and circumstances established by the
               Commonwealth need not preclude every possibility of
               innocence. Any doubts regarding adefendant's guilt may be
               resolved by the fact-finder unless the evidence is so weak
               and inconclusive that as amatter of law no probability of
               fact may be drawn from the combined circumstances. The
               Commonwealth may sustain its burden of proof [ofJ
               proving every element of the crime beyond areasonable
               doubt by means of wholly circumstantial evidence. More-
               over, in applying the above test, the entire record must be
               evaluated and all the evidence actually received must be
                considered. Finally, the trier of fact while passing upon the
                credibility of witnesses and the weight of the evidence



                                             3
               produced, is free to believe all, part or none of the
               evidence.

Commonwealth v. Lehman, 820 A.2d 766, 772 (Pa. Super. 2003)




               Defendant first claims that the evidence was insufficient to convict him of

indecent assault.   That offense is set forth in 18 Pa.C.S.A. § 3126:



                    (a) Offense defined.--A person is guilty of indecent
               assault if the person has indecent contact with the
               complainant, causes the complainant to have indecent
               contact with the person or intentionally causes the
               complainant to come into contact with seminal fluid, urine
               or feces for the purpose of arousing sexual desire in the
               person or the complainant and:




                     (4) the complainant is unconscious or the person
               knows that the complainant is unaware that the indecent
               contact is occurring;



"Indecent contact" is defined as " any touching of the sexual or other intimate parts of the

person for the purpose of arousing or gratifying sexual desire, in either person." 18

Pa.C.S. § 3101.




       This Court finds the testimony of the victim credible. "[TJhe uncorroborated

testimony of asexual assault victim, if believed by the trier of fact, is sufficient to convict

adefendant...." Commonwealth v. Charlton, 2006 PA Super 149, 902 A.2d 554, 562

(Pa. Super. 2006). The victim did not unequivocally consent to the indecent contact of the

defendant and there is sufficient evidence in the record to also demonstrate that the victim




                                              4
was unaware that she was being touched by the defendant in the manner she described at

trial.   She told the defendant to stop upon realizing she was being touched and the

defendant admitted he touched her and apologized for touching her the next day.




         Additionally, the evidence in this case clearly indicates that the defendant had

touched the victim's labia and clitoris with avibrator while the victim was unaware that

such conduct was occurring.        The obvious purpose of the touching was to arouse or

gratify sexual desire both in the defendant and in the victim.         The implement used to

touch the victim, avibrator, is an object that is used for sexual arousal. This evidence

clearly demonstrates non-consensual indecent sexual contact as described in the statute.

Accordingly, the defendant's conviction for indecent assault should be affirmed.




         The defendant next claims that the guilty verdict was contrary to the weight of the

evidence. As forth in Criswell v. King, 834 A.2d 505, 512. (Pa. 2003):




                Given the primary role of the jury in determining questions of
                credibility and evidentiary weight, the settled but
                extraordinary power vested in trial judges to upset ajury
                verdict on grounds of evidentiary weight is very narrowly
                circumscribed. A new trial is warranted on weight of the
                evidence grounds only in truly extraordinary circumstances,
                i.e., when the jury's verdict is so contrary to the evidence that
                it shocks one's sense of justice and the award of anew trial is
                imperative so that right may be given another opportunity to
                prevail. The only trial entity capable of vindicating aclaim
                that the jury's verdict was contrary to the weight of the
                evidence claim is the trial judge -- decidedly not the jury.




                                               5
834 A.2d at 512.         Armbruster v. Horowitz, 572 Pa. 1, 813 A.2d 698, 703 (Pa. 2002);

Commonwealth v. Brown, 538 Pa. 410, 648 A.2d 1177, 1189 (Pa. 1994)).                  Although

Criswell spoke in terms of ajury verdict, there is no distinction relative to anon jury verdict.




          The initial determination regarding the weight of the evidence is for the fact-finder.

Commonwealth v. Jarowecki, 923 A.2d 425, 433 (Pa.Super. 2007). The trier of fact is free

to believe all, some or none of the evidence. Id.        A reviewing court is not permitted to

substitute its judgment for that of the fact-finder. Commonwealth v. Small, 741 A.2d 666,

672 (Pa. 1999). A verdict should only be reversed based on aweight claim if that verdict

was so contrary to the evidence as to shock one's sense of justice. Id.                See also

Commonwealth v. Habay, 934 A.2d 732, 736-737 (Pa.Super. 2007).                 Importantly "[a]

motion for a new trial on the grounds that the verdict is contrary to the weight of the

evidence concedes that there is sufficient evidence to sustain the verdict but claims that

`notwithstanding all the facts, certain facts are so clearly of greater weight that to ignore

them or to give them equal weight with all the facts is to deny justice." Commonwealth v.

Widmer. 744 A.2d 745 (Pa. 2000)). When the challenge to the weight of the evidence is

predicated on the credibility of trial testimony, appellate review of atrial court's decision

is extremely limited. Unless the evidence is so unreliable and/or contradictory as to make

any verdict based thereon pure conjecture, weight of evidence claims shall be rejected.

Commonwealth v. Rossetti, 2004 PA Super 465, 863 A.2d 1185, 1191 (Pa. Super. 2004).

The fact-finder's rejection of a defendant's version of events or the rejection of an

affirmative defense is within its discretion and not avalid basis for aweight of evidence

attack.    Commonwealth v. Bowen, 55 A.3d 1254, 1262 (Pa.Super. 2011).




                                                6
       The defendant's weight claim essentially argues that the sexual contact between the

victim and the defendant was consensual.       Inasmuch as the defendant's weight claim

concedes that the evidence was sufficient to convict in this case, the issue of consent was

specifically considered by this Court after assessing the credibility of the victim. Because a

weight of the evidence claim cannot be based solely on achallenge to the Court's credibility

determinations, the defendant's weight claim fails. The trial evidence presented by the

Commonwealth has been recounted herein and was credible, competent and reliable and

established every element of indecent assault. This Court has reviewed the trial record and

believes that the verdict does not shock any rational sense of justice and, therefore, the

verdict was not against the weight of the evidence.




        The defendant's final claim is that this Court's sentence was excessive and

unreasonable.   A sentencing judge is given agreat deal of discretion in the determination

of asentence, and that sentence will not be disturbed on appeal unless the sentencing

court manifestly abused its discretion." Commonwealth v. Boyer, 856 A2d 149, 153 (Pa.

Super. 2004), citing Commonwealth v. Kenner, 784 A.2d 808, 811 (Pa.Super. 2001)

appeal denied, 568 Pa. 695, 796 A.2d 979 (2002); 42 Pa.C.S.A. § 9721.           An abuse of

discretion is not amere error of judgment; it involves bias, partiality, prejudice, ill-will,

or manifest unreasonableness.       See Commonwealth v. Flores, 921 A.2d 517, 525

(Pa.Super. 2007), citing Commonwealth v. Busanet, 817 A.2d 1060, 1076 (Pa. 2002).




                                               7
          Furthermore, the "[s]entencing court has broad discretion in choosing the range of

permissible confinements which best suits aparticular defendant and the circumstances

surrounding his crime." Boyer, supra, quoting Commonwealth v. Moore, 617 A.2d 8, 12

(1992).      Discretion is limited, however, by 42 Pa.C.S.A. § 9721(b), which provides that

asentencing court must formulate asentence individualized to that particular case and

that particular defendant. Section 9721(b) provides: "[t]he court shall follow the general

principle that the sentence imposed should call for confinement that is consistent with the

protection of the public, the gravity of the offense, as it relates to the impact on the life of
                                                                                              77

the victim and on the community, and the rehabilitative needs of the defendant .

Boyer, supra at 153, citing 42 Pa.C.S.A. § 9721(b). Furthermore,

                  In imposing sentence, the trial court is required to consider
                  the particular circumstances of the offense and the character
                  of the defendant.      The trial court should refer to the
                  defendant's     prior    criminal   record,   age,   personal
                  characteristics, and potential for rehabilitation. However,
                  where the sentencing judge had the benefit of apresentence
                  investigative report, it will be presumed that he or she was
                  aware of the relevant information regarding the defendant's
                  character and weighed those considerations along with
                  mitigating statutory factors.



Boyer, supra at 154, citing Commonwealth v. Burns, 765 A.2d 1144,1150-1151 (Pa.Super.

2000) (citations omitted).




       In fashioning an appropriate sentence, courts must be mindful that the sentencing

 guidelines "have no binding effect, in that they do not predominate over individualized

 sentencing factors and that they include standardized recommendations, rather than

 mandates, for aparticular sentence." Commonwealth v. Walls, 592 Pa. 557, 567, 926 A.2d




                                                8
957, 964 (2007).      A sentencing court is, therefore, permitted to impose a sentence

outside the recommended guidelines. If it does so, however, it "must provide awritten

statement setting forth the reasons for the deviation...." Id., 926 A.2d at 963.




       A sentencing judge can satisfy the requirement of placing reasons for aparticular

sentence on the record by indicating that he or she has been informed by the pre-

sentencing report; thus properly considering and weighing all relevant factors.        Boyer,

supra, citing Burns, supra, citing Commonwealth v. Egan, 451 Pa.Super. 219, 679 A.2d

237 ( 1996). See also Commonwealth v. Tirado, 870 A.2d 362, 368 (Pa.Super. 2005) (if

 sentencing court has benefit of presentence investigation, law expects court was aware of

 relevant information regarding defendant's character and weighed those considerations

 along with any mitigating factors). In Commonwealth v. Moury_, 992 A.2d 162, 171

 (Pa.Super. 2010), the Superior Court explained that where asentencing court imposes a

 standard-range sentence with the benefit of apresentence report, areviewing court will


 not consider asentence excessive.




         The record in this case supports the sentence imposed by this Court.              The

  sentence imposed by this Court was within the standard range of the sentencing

  guidelines. The record reflects that this Court was guided by the presentence report and

  that the defendant did not object to the contents of that report. The defendant provided a

  presentence statement denying culpability in this matter.     This Court considered the fact

  that the defendant failed to accept responsibility for his actions in this case. Additionally,

  in this Court's view, the defendant, as an Uber driver operating ataxi service, was in a




                                                 9
position of care and owed aduty of care to the victim. Rather than honor that duty of

care, the defendant violated the duty of care, entered the apartment of the victim and

indecently assaulted the victim while the victim was unaware of the circumstances. The

defendant was keenly aware of the victim's intoxicated state and took advantage of the

victim's intoxication for his own personal selfish sexual arousal.   This Court believed

that astandard range sentence was appropriate.




        Defendant finally includes in his concise statement of issues complained of on

appeal a section titled "Intermediate Punishment."           There is no claim of error

challenging aruling of this Court included in this section. Accordingly, that section is

not addressed in this opinion.




        For the foregoing reasons, the judgment of sentence should be affirmed.




Date:                                        By the Court:




JJWv,Wy




                                            10